Appeal by defendants, in an action for damages for unfair competition and practices in trade, from an order denying, except in one respect, their motion (a) to dismiss the complaint as to both defendants for insufficiency, (b) to dismiss it as to one of the defendants, an attorney, as not setting forth a cause of action against him, (c) to require plaintiffs to make the complaint more definite and certain and to state and number each cause of action separately, and (d) to strike out certain matter in the complaint as irrelevant, redundant and immaterial. Order modified by striking out the ordering paragraph thereof reading “ Hereby ordered that the said motion by the defendants be granted as to item one of the notice of motion; and in all other respects is denied ” and by substituting therefor the following; “ Hereby ordered that the said motion by the defendants be and it hereby is granted to the extent of dismissing the complaint in this action as the complaint of plaintiff Philip A. Gottesman, and that there be and hereby are struck from the complaint (a) all allegations relating solely to a cause of action by said Philip A. Gottesman alone, and (b) the following words in paragraph 14 of the complaint: ‘ contrary to lpw and good morals, and wilfully and deceitfully disregarding his legal obligations to the public, and to the plaintiffs herein,’ and it is further ordered that said motion be and it hereby is in all other respects denied, without costs.” As so modified, the order, in so far as appealed from, is affirmed, without costs; plaintiff to serve an amended complaint, prepared in accordance herewith, within ten days from the entry of the order hereon. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.